DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 05/05/2021, with respect to claim 9-12 and 14-18 have been fully considered and are persuasive.  The rejection of claims 9-12 and 14-18 has been withdrawn. 
A new rejection is made in view of a different embodiment of Martin.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 19 recites “wherein the different material portion is harder than the brush”, but the specification fails to disclose the limitation. The Applicant stated support for the claim in paragraph [0057] as filed, but the disclosure is related to the pigtail (60; FIG 6) and not the different material portion (90) separate from the pigtail (29; FIG 9) as required by claim 9. Paragraph [0066] of the instant application discloses the different material portion (90) separate from the pigtail (29), but does not disclose the material being harder than the brush (26C). Thus, claim 19 is new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2010/0244621) in view of Fitzsimmons et al. (US 4,918,348) and Shortlidge (US 3,469,138).
Regarding claim 9, Martin teaches a direct-current commutator motor (10) comprising: 
a stator section (24); 
a rotor section (20) which is rotatably provided in the stator section (24) about a central axis of the rotor section (20) and has a coil (armature, [0029]) configured to generate a magnetic field by being energized; 
a commutator (which has copper surface, [0029]) which rotates together with the rotor section (20) to energize the coil (armature); 

    PNG
    media_image1.png
    573
    614
    media_image1.png
    Greyscale

a brush (42, 62) which is pressed against the commutator to come into contact with the terminal section (copper surface), is supported by the stator section (24) and relatively rotates with respect to the commutator; 
an elastic member (44) pressing the brush (42, 62) onto the commutator; and 
a pigtail (46) configured to transmit an electric current supplied from the outside to the brush (42, 62), 
the brush (42, 62) is provided with a different material portion (50, 70) formed of a material different from the material forming the brush (42, 62; [0031], [0032]), the different material portion (50, 70) is attached to the brush (42, 62) from an end portion of the brush (42, 62) opposite to the other end portion of the brush (42, 62) facing the commutator, 
the pigtail (46) is installed on the different material portion (50, 70), and 


    PNG
    media_image2.png
    425
    573
    media_image2.png
    Greyscale

	Martin fails to teach: 
a stator section having a magnet;
a commutator which has a plurality of terminal sections provided on an outer circumferential surface at intervals in a circumferential direction,
wherein the brush is provided with a hollow section extending along a direction in which a rotary shaft of the rotor section extends.
Regarding point a, Fitzsimmons teaches a stator section (17) having a magnet (col. 2 lines 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Martin to incorporate Fitzsimmons’ 
Regarding point b, Shortlidge teaches a commutator which has a plurality of terminal sections (18, 20, 22) provided on an outer circumferential surface at intervals in a circumferential direction (FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Martin in view of Fitzsimmons to incorporate Shortildge’s teaching a commutator which has a plurality of terminal sections provided on an outer circumferential surface at intervals in a circumferential direction, for the advantages of a proper brush mounting to achieve a proper motor commutation (col. 1 lines 22-23).
Regarding point c, Martin’s embodiment FIG 6A teaches wherein the brush (82) is provided with a hollow section (84) extending along a direction in which a rotary shaft of the rotor section (20) extends (FIG 6).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Martin’s FIG 3 and 4 to incorporate Martin’s FIG 6 teaching wherein the brush is provided with a hollow section extending along a direction in which a rotary shaft of the rotor section extends, for the advantages of providing further warnings when the brush is nearing the end of the useable length.
Regarding claim 10/9, Martin in view of Fitzsimmons and Shortlidge was discussed above in claim 9. Martin further teaches wherein a shape of a cross-section of the hollow section (84) intersecting with a direction in which the rotary shaft extends has a circular shape (FIG 6).
Regarding claim 11/9, Martin in view of Fitzsimmons, Shortlidge and Winkler was discussed above in claim 9. Martin further teaches wherein a shape of a cross-section of the hollow section (74) intersecting with a direction in which the rotary shaft extends has a quadrangular shape (FIG 5).
Regarding claim 12/9, Martin in view of Fitzsimmons and Shortlidge was discussed above in claim 9. Martin further teaches wherein a plurality of the hollow sections (84) are provided at intervals in the circumferential direction of the commutator (FIG 6).
Regarding claim 14/13, Martin in view of Fitzsimmons and Shortlidge was discussed above in claim 13. Martin further teaches wherein at least a front end portion of the pigtail (46) on the commutator side is provided to extend in a direction in which the brush (42) is pressed toward the commutator (FIG 6).
Regarding claim 15/14, Martin in view of Fitzsimmons and Shortlidge was discussed above in claim 14. Martin further teaches wherein the hollow section (84) and the front end portion of the pigtail (46) are provided at intervals in a direction in which the brush (42) is pressed toward the commutator (FIG 6).
Regarding claim 16/9, Martin in view of Fitzsimmons and Shortlidge was discussed above in claim 9. Martin further teaches wherein the cross-section of the brush (42) is constant in the longitudinal direction of the brush (42) which is identical with the direction in which the brush (42) is pressed toward the commutator (FIG 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             

/MICHAEL ANDREWS/           Primary Examiner, Art Unit 2834